Exhibit 21.1 Subsidiaries of PHC, Inc. Percent Ownership Type of Business Detroit Behavioral Institute, Inc 100% Youth residential psychiatric care North Point-Pioneer, Inc. 100% Out-patient psychiatric care PHC of MeadowWood, Inc. 100% In-patient psychiatric care PHC of Michigan, Inc. 100% In-patient psychiatric care PHC of Nevada, Inc. 100% Out-patient psychiatric care PHC of Utah, Inc. 100% Substance abuse PHC of Virginia, Inc. 100% Substance abuse Renaissance Recovery, Inc. 100% Youth chemical dependency care Seven Hills Hospital, Inc. 100% In-patient psychiatric care Wellplace, Inc 100% Contract support services and out-patientpsychiatric care
